                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                   No. 5:19-CV-50-BO

ROBERT E. DOCKERY,                           )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )                       ORDER
                                             )
                                             )
ARMY & AIR FORCE EXCHANGE                    )
SERVICE,                                     )
                                             )
       Defendant.                            )


       This cause comes before the Court on the memorandum and recommendation by United

States Magistrate Judge Robert T. Numbers, II. [DE 4]. On April 15, 2019, Judge Numbers

recommended that plaintiff be permitted to proceed in forma pauperis but that his claims be

dismissed. Id. No objections to the M&R have been filed and the matter is ripe for review. For the

reasons that follow, the M&R 1s ADOPTED.

                                        BACKGROUND

       In February 2019, plaintiff filed a pro se application to proceed in for ma pauper is under
                                                                 I




28 U.S.C. § 1915. [DE 1]. Plaintiff alleges that he was wrongfully terminated in June 2013 from

his position at a Burger King operated by defendant at the Grafenwoehr Main Exchange in

Germany. [DE 1-1]. In particular, he alleges that he was terminated in violation of the Civil Rights

Act of 1964 and the Americans with Disabilities Act. Id.

       In April 2019, Judge Numbers entered the instant memorandum and recommendation

(M&R), granting plaintiffs application to proceed in forma pauperis and recommending that

plaintiffs claims be dismissed as barred by the applicable statutes of limitations. [DE 4].
                                          DISCUSSION

       A district court is required to review de novo those portions of an M&R to which a party

timely files specific objections or where there is plain error. 28 U.S.C. § 636(b)(l); Thomas v. Arn,

474 U.S. 140, 149-50 (1985). "[I]n the absence of a timely filed objection, a district court need

not conduct de nova review, but instead must only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation." Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation and citation omitted).

       No party has objected to the M&R and the time for doing so has passed. The Court has

reviewed the M&R and is satisfied that there is no clear error on the face of the record.

Accordingly, the memorandum and recommendation is ADOPTED.

                                          CONCLUSION

       The memorandum and recommendation of Magistrate Judge Numbers is ADOPTED and

plaintiffs complaint is DISMISSED. The Clerk is DIRECTED to close the case.



                         -
SO ORDERED, this__£ day of May, 2019.




                                               ~w.,e~
                                              TRRENCEW:BOYLE
                                                    JDGE
                                              CHIEF UNITED STATES DISTRICT




                                                  2
